Citation Nr: 0608132	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for major depression 
with psychotic features.  

2.  Entitlement to an increased rating for low back strain 
with ruptured disc, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
October 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005, the veteran testified during a videoconference 
hearing held at the RO before a Veterans Law Judge.  In May 
2005, the Board issued a decision in which it found that new 
and material evidence had been received to reopen a claim for 
service connection for major depression with psychotic 
features.  In May 2005, the Board remanded the issues of 
service connection for major depression with psychotic 
features and entitlement to an increased rating for a low 
back strain with ruptured disc to the RO.  

Thereafter, the RO conducted additional development, 
continued the denial of the appellant's claims, and has 
subsequently, returned the case to the Board.  

Pertinent law and regulation provide that a Veterans Law 
Judge that presided over a hearing must issue the decision on 
the claim on appeal.  38 U.S.C. A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2005).  In a February 2006 letter, the Board 
advised the appellant that the Veterans Law Judge who 
conducted the videoconference hearing in March 2005 was no 
longer employed at the Board.  The veteran was advised of his 
right to have another Board hearing.  

The veteran has elected to attend a videoconference hearing 
before a Veterans Law Judge at the RO.  Accordingly, the case 
is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge in accordance with applicable 
procedures.  He should be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  If he desires to withdraw the 
request for the hearing, he must do so in 
writing to the RO.  

Once the hearing is conducted the matter should be returned 
to the Board in accordance with applicable provisions.  The 
purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 
I 
